





Exhibit 10.2




Amendment No. 1 to the 2013 Omnibus Non-Employee Director Incentive Plan


WHEREAS, Intercontinental Exchange, Inc. (the “Company”) has adopted and
maintains the Intercontinental Exchange, Inc. 2013 Omnibus Non-Employee Director
Incentive Plan (the “Plan”);


WHEREAS, the Board of Directors of the Company desires to amend the Plan as set
forth below, subject to approval by the stockholders of the Company, to be
effective upon the date of such approval (the “Amendment Effective Date”); and


WHEREAS, capitalized terms not otherwise defined shall have the meaning given to
them by the Plan.


NOW, THEREFORE, pursuant to Section 3.1 of the Plan, the Plan is hereby amended
as follows:


1.
A new aggregate annual limit on Non-Employee Director cash and equity
compensation shall be added to the Plan. Accordingly, the following new Section
3.23 is hereby added:



“3.23 Limits on Compensation to Non-Employee Directors.


No Non-Employee Director of the Company may be granted (in any calendar year)
cash and non-cash compensation, with respect to the Non-Employee Director’s
service to the Company or a subsidiary of the Company, with an aggregate value
in excess of $850,000, with the value of any stock-based Awards based on the
accounting grant date value of such Award.”
Except as set forth above, the Plan shall remain unmodified and in effect in
accordance with its terms as of the Amendment Effective Date.


As adopted by the Board of Directors of the Company on March 3rd, 2017,
contingent upon approval by the stockholders of the Company to be effective as
of the Amendment Effective Date.





